ACCEPTED
                                                                                                           14-13-00694-CV
                                                                                           FOURTEENTH COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                      7/15/2015 2:28:14 PM
                                                                                                     CHRISTOPHER PRINE
                             Go FO [(fH EASTERLING LLP                                                              CLERK

                                        ATTORNEYS AT LAW
                                     ,t~)OO Woodway, Suite 750
                                       ({ouston, Texas 77056
                                                                                       FILED IN
                                                                            14th COURT OF APPEALS
DANIEL O. GOFORTH
                                                                                 HOUSTON, TEXAS
                                                                               TEI.FI'! lONE: (713) 650-0022
                                                                            7/15/2015 2:28:14
                                                                               FACSIMII.E                   PM
                                                                                                    (713) 650-1669
                                                                              da n co fort hflt) i!O fon h law .co III
                                                                            CHRISTOPHER A. PRINE
                                                                                           Clerk
                                           July 15,2015

VIA ELECTRONIC SERVICE
Mr. Christopher A. Prine
CLERK, FOURTEENTH COURT OF ApPEALS
301 Fannin, Suite 245
Houston, Texas 77002

       RE:     Appellate Cause No. 14-13-00694-CV; First Bank vs. DTSG, Ltd., et at.; In the
               Court of Appeals for the Fomteenth District of Texas.

Dear Mr. Prine,

       Appellant First Bank filed a motion for rehearing in this case on July 7, 2015. Please be
advised that Appellee DTSG, Ltd. will waive its right to file a response to the motion at this
time. Under Rule 49.2, I understand that the Court will not grant the motion without first
requesting a response. I would appreciate it if you would direct this letter to the attention of the
Court.

       Thank you for your cooperation.




cc:    Donald L. Turbyfill            Via/ax (713) 586-7053
       David T. Moran                 Via/ax (214) 953-5822
       Richard A. Sheehy              Via/ax (713) 951-1199
       Michael A. Moriarty            Via/ax (713) 953-5822